DETAILED ACTION
The present application is examined under the pre-AIA  first to invent provisions.
This application a continuation of Application No. 12/999592.
Continued Examination under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.
4.	No claims are amended or canceled.
5.	Claims 17, 22, 24-26, 28 and 29 are remaining in the application.
Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 1/31/2022 was filed after the mailing date of the Notice of Allowance on 10/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the examiner.
Allowable Subject Matter
7.	Remaining claims 7, 22, 24-26, 28 and 29 are allowed as indicated prior in the record.
Conclusion

9.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR Canada) or 571-272-1000.
/Daniel V Venne/
Senior Examiner, Art Unit 3617
2/07/2022